Exhibit 99.2 CONSENT OF AUTHOR TO: Ur-Energy Inc. British Columbia Securities Commission Alberta Securities Commission Saskatchewan Securities Commission Manitoba Securities Commission Ontario Securities Commission United States Securities and Exchange Commission AND TO:Toronto Stock Exchange NYSE Amex, LLC RE:Ur-Energy Inc. (“Ur-Energy”) - Consent under National Instrument 43-101 Reference is made to the technical report (the “Technical Report”) titled “Preliminary Assessment Lost Creek Property Sweetwater County Wyoming” (March16, 2011) which the undersigned has prepared for Ur-Energy. The undersigned hereby consents to the public filing of the Technical Report with the regulatory authorities referred to above. I also consent to the written disclosure of my name and reference to the Technical Report in the public filing of a news release titled “Ur-Energy Issues New NI 43-101 Preliminary Assessment Validating Lost Creek Project” and its filing with the appropriate regulatory authorities, above. I certify that I have reviewed the news release being filed and released, and I do not have any reason to believe that there are any misrepresentations in the information contained therein that are derived from the Technical Report or that are within my knowledge as a result of the services performed by me in connection with the Technical Report. Dated this 16th day of March, 2011. Signed and Sealed /s/ Douglass H. Graves, P.E. Douglass H. Graves, P.E., President TREC, Inc.
